Citation Nr: 1532558	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal a January 2012 rating decision increased the Veteran's right ankle rating from noncompensable to ten percent disabling.  As only a partial grant of benefits, the Board assumes the Veteran is seeking the highest possible evaluation for his right ankle.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's appeal was most recently remanded by the Board in June 2014 for further development.          

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right ankle disability is primarily manifested by symptoms of pain, swelling, weakness, tenderness, lack of endurance and fatigue, resulting in limited motion of the ankle that more nearly approximates moderate; marked limitation of motion or ankylosis of the right ankle has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5262, 5270, 5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in December 2007 which granted service-connection for a right ankle sprain at a noncompensable level.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and records from private providers.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The prior June 2014 remand instructions were substantially complied with for the Veteran's claim.  In June 2012 and September 2014, the Veteran underwent VA examinations.  The September 2014 VA examination is adequate as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided a reasoned analysis to support the medical conclusions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria and Analysis

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5271 effective from August 22, 2007, the day after the Veteran's discharge from active duty.  The Veteran seeks an increased initial rating for his right ankle disability.  
  
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of the disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, DCs 5270 through 5274, set forth relevant provisions.  Specifically, DC 5271, which governs ankle limited range of motion, provides a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  Normal ranges of motion for the ankle include 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

X-Rays from Southeast X-Ray dated July 2007, indicate that multiple views of the right ankle show no evidence for fracture or other significant bone, joint, or soft tissue abnormality.  In July 2007 the Veteran underwent a QTC Medical Services examination.  The medical report shows that the Veteran had been suffering from a right ankle injury sprain, and contusion, which began three years prior.  The Veteran's condition was from an injury he sustained when he stepped on a wood shipping pallet.  The Veteran reported weakness, and that his ankle gave way, with lack of endurance to his right ankle.  The Veteran denied stiffness, swelling, heat, redness, locking, fatigability, and dislocation.  The Veteran stated that he had constant localized pain to his ankle for three years.  The Veteran stated that at worst his pain was a seven out of ten, which was elicited by physical activity and standing.  The Veteran's ankle is relieved with rest.  The Veteran stated that he can function with the pain, and that his condition does not cause incapacitation.  The examiner denied a history of prosthetic implants of the joint.  The examiner determined that the functional impairment due to the Veteran's right ankle is pain with prolonged standing and running.      

Upon physical examination of the Veteran, the examiner found that there was tenderness, and mild positive drawer sign.  The examiner did not find edema, effusion, weakness, redness, heat, abnormal movement, or guarding of movement and subluxation.  The range of motion for the right ankle joint was dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  The examiner noted that the right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran was diagnosed with a right ankle chronic sprain, with persistent pain and instability, and tenderness with mild positive anterior drawer sign.  

In the Veteran's Notice of Disagreement received in April 2008, the Veteran stated that he has very little control when walking on uneven plains, and that he cannot run without re-injuring his ankle, that he has pain to his ankle upon five minutes of standing, and his insoles and ankle brace do not alleviate his pain.      

The Veteran submitted correspondence received in November 2008.  He stated that due to his back, ankle, shoulder, and sleep apnea that he lost his naval career and a promising opportunity with Coca Cola.  The Veteran stated that he is forced to work lower paying jobs, and that he is in pain when working.  The Veteran reiterated his right ankle complaints.  The Veteran stated that he must lean on a counter most of the day, and must take frequent breaks to rest his back and take pressure off his ankle.  

X-Rays from Southeast X-Ray dated April 2010, show that multiple views of the Veteran's right ankle showed no evidence for fracture or other significant bone, joint, or soft tissue, abnormality.  In April 2010 the Veteran underwent a QTC examination.  The Veteran reported the following symptom(s): weakness, giving way, lack of endurance, tenderness and pain.  The Veteran stated that he did not experience stiffness, swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported having a flare-up as often as once a day for two hours in length.  The Veteran reiterated that his pain level was seven out of ten.  The Veteran stated that his flare-ups are precipitated by physical activity, and are alleviated by rest and Motrin.  The Veteran stated that when he experiences a flare-up, he has pain climbing, walking, and standing, and he cannot run.  The Veteran stated that he has trouble walking on uneven surfaces.  The Veteran reiterated that he never was hospitalized, had surgery, or was incapacitated from his right ankle injury.  

On physical examination the Veteran's right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat,
deformity, malalignment, drainage, subluxation or guarding of movement.  The ankle did not reveal any deformity or ankylosis.  Range of motion tested showed dorsiflexion to 20 degrees, and plantar flexion to 45 degrees, with no degree of limitation on repetitive motion.  The Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.        

The Veteran underwent a June 2012 VA ankle conditions DBQ.  The Veteran was diagnosed with a right ankle sprain.  The Veteran stated that his pain and decreased motion worsened over time, which interfered with driving, and standing more than ten minutes.  The Veteran also stated that he is unable to run, and has pain to his ankle when walking a quarter of a mile.  The Veteran reported having flare-ups which causes swelling and tenderness with weight bearing activities.  Range of motion testing revealed that the Veteran had right ankle plantar flexion to 30 degrees, with painful motion beginning at 0 degrees.  The Veteran had right ankle dorsiflexion to 10 degrees, with painful motion beginning at 0 degrees.  The Veteran's range of motion testing was unchanged after repetitive use testing.  The examiner noted that the Veteran's right ankle had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran did not have ankylosis of the ankle, nor did the Veteran have a history of joint replacement or other surgical procedures.  The Veteran did not use an assistive device.  With regard to the functional impact of the Veteran's right ankle sprain, the examiner noted that the Veteran had to leave a job that required going up and down steps, and that he currently limits his lifting, bending, stair climbing and standing in his current job working in an auto parts store.  The Veteran stated that his supervisor was aware of his issues, and worked with him to adjust his duties.

In September 2014 the Veteran underwent an in-person examination for his ankle.  The examiner determined that the Veteran's right ankle disability was mild in severity.  The examiner reasoned that the Veteran's right ankle pain occurs only after activities, X-rays and MRIs were normal, the Veteran did not seek care for his ankle since separation, and that the Veteran's right ankle was not affecting his work/life activities.  The Veteran reported that his right ankle pain is five to seven out of ten daily, mostly with standing a few minutes.  The Veteran stated that he experiences pain to his ankle about two or three times a day.  The Veteran stated that he does not experience flare-ups, and that at the end of the day, his ankles feel swollen.  The Veteran stated that he recently started working at a ship yard which requires him to walk four levels of steps.  The examiner stated that the Veteran's range of motion was fine.  The Veteran reported that flare-ups did not impact the function of the ankle.  

Range of motion testing showed that the Veteran had right ankle plantar flexion to 45 degrees, and right ankle dorsiflexion to 20 degrees.  The Veteran's range of motion results were unchanged after repetitive use testing.  The examiner noted that the Veteran suffers from excess fatigability, and pain on movement to his right ankle.  The examiner noted that the Veteran does not suffer from ankylosis, and that he has not had surgery to his ankle.  The Veteran stated that he did not need the use of an assistive device, and that the Veteran's ankle condition did not impact his ability to work.  The examiner gave a brief employment history of the Veteran stating that from 2007-2010 he worked at AutoZone, and that presently he worked at a ship yard as a diesel mechanic.  Specific to the June 2014 remand, the examiner stated that the Veteran did not have deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted to his right ankle.  The examiner also stated that the Veteran did not have loss of function with repetitive use, except as noted.  The examiner stated that they were unable to offer an opinion on what extent, in degrees, repetitive use or flare-ups limited functional ability without speculation. 

The Board finds that the Veteran's service-connected right ankle sprain more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5271.  The Veteran exhibited normal range of motion testing in July 2007, April 2010, and September 2014.  Normal ranges of motion do not demonstrate marked limitation of motion of the right ankle.  When the Veteran did exhibit limitation of motion, it was not marked, as range of motion tested showed dorsiflexion to 10 degrees, and plantar flexion to 30 degrees notwithstanding pain at 0 degrees.  A loss of half the degrees of range of motion (10 out of 20) or a loss of over a half of the degrees of range of motion (30 out of 45) does not constitute loss of motion that more nearly approximates marked where the rating schedule for evaluating the leg and ankle provides three degrees of gradation (slight, moderate, and marked).  Also,   
pain alone does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  Thus, the majority of the evidence shows normal range of motion, and the evidence that does show limitation, is only moderate.  The Veteran did not show effects of additional range of motion loss on repetitive testing, and stated that with rest, the pain to his ankle would subside.  While the Board notes, that the Veteran has pain on physical exertion, notably when walking and standing, the Veteran has not shown a marked inability to function with his ankle.  The Veteran's ankle is able to function in daily activities, with pain on continued and extended use.  The Board finds that since the Veteran exhibits nearly normal range of motion throughout the appeal period, the Veteran's limitation of motion to his right ankle is not marked.  The Board additionally notes that the September 2014 examination results considered the DeLuca factors and contemplated any additional functional impairment based on weakened movement, excess fatigability, or incoordination to the Veteran's ankle including even further functional loss on repetitive use or during flare-ups.  Although the examiner was unable to provide an opinion absent speculation, the examiner clearly explained that medical literature would not allow for an opinion, and that an opinion would have to be based on actual observation and clinical findings/clinical testing of the Veteran.  The examiner's explanation is credible and based on common sense that it is not feasible to anticipate or predict limitation in function or motion, in specific degrees, without 
resorting to mere speculation.  The examiner clearly explained the reason for speculation and therefore the examination opinion still holds probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  

Furthermore, the Board takes notice of the Veteran's complaints of daily pain on use, especially with trouble walking, and standing, and finds that he is competent to testify as to the severity of the symptomatology associated with his right ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the right ankle disability.  

The Board also has considered the other diagnostic code criteria pertaining to the ankle.  A compensable rating is not available under 5270, ankle ankylosis, DC 5272, ankylosis of subastragalar or tarsal joint, DC 5273, malunion of the os calcis or astragalus, or DC 5274, astragalectomy, as none of these disabilities are shown and the Veteran has not had ankle surgery.  38 C.F.R. § 4.71a.  Additionally, there is no showing or allegation that the Veteran's right ankle has ever been replaced.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the Board finds that the manifestations of the Veteran's right ankle sprain are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability are unusual or exceptional.  The Veteran complained of pain on use of his right ankle mainly while walking, or standing.  The objective findings typically indicate normal range of motion of the ankle, and pain to the Veteran's right ankle on daily use.  The schedular rating criteria adequately contemplate the degree of impairment caused by his right ankle sprain, specifically his limitation of motion and provides for a higher rating based on more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran's complaints of his employment status made in November 2008, and that he had to leave a job in 2010.  However, the allegation that the Veteran is unhappy with his type of employment is distinct from a specific allegation of TDIU.  See generally Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he is employed as a diesel mechanic despite the severity of the disability at issue.  Therefore, the Board finds that entitlement to TDIU has not been raised by the Veteran or by the record.  Thus, consideration of a TDIU is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right ankle sprain is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


